Name: Commission Regulation (EEC) No 2926/82 of 29 October 1982 on the final issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff in accordance with Regulation (EEC) No 2655/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 304/74 Official Journal of the European Communities 30 . 10 . 82 COMMISSION REGULATION (EEC) No 2926/82 of 29 October 1982 on the final issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff in accordance with Regulation (EEC) No 2655/82 remain and only within certain limits ; whereas quan ­ tities remain for Indonesia and the other GAIT member countries only, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2646/82 of 30 September 1982 on the import system applicable in 1982 to products falling within sub ­ heading 07.06 A of the Common Customs Tariff (3), Having regard to Commission Regulation (EEC) No 2655/82 of 1 October 1982 laying down rules for implementing the import arrangements for 1982 for products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (4), and in particular Article 2 (2) thereof, Whereas, pursuant to the abovementioned provision, the quantities for which import licences are to be issued are to be laid down proportionally by country or group of countries concerned ; Whereas , under Article 3 of the same Regulation , import licences may be issued only where quantities Applications for import licences, as referred to in the first indent of Article 2 ( 1 ) of Regulation (EEC) No 2655/82, shall be honoured within the following limits : (a) Indonesia : 758 tonnes, i.e. 100 % of the applica ­ tions ; (b) other GATT member countries : 1 021-5 tonnes, i.e. 1 00 % of the applications ; (c) third countries other than Thailand and those referred to in (a) and (b) : 0 . Article 2 This Regulation shall enter into force on 30 October 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , ( 2) OJ No L 164, (3 ) OJ No L 279 , (4) OJ No L 280 , 1 . 11 . 1975, p . 1 . 14. 6 . 1982, p . 1 . 1 . 10 . 1982, p . 41 . 2 . 10 . 1982, p . 14 .